Exhibit 10.6

 

TENTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

TENTH AMENDMENT, dated as of March 4, 2014 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, as further amended by
that certain letter dated April 27, 2012, as further amended by that certain
Fourth Amendment to Master Repurchase Agreement dated as of June 29, 2012, as
further amended by that certain Fifth Amendment to Master Repurchase Agreement
dated as of October 26, 2012, as further amended by that certain Sixth Amendment
to Master Repurchase Agreement dated as of February 8, 2013, as further amended
by that certain Seventh Amendment to Master Repurchase Agreement dated as of
June 21, 2013, as further amended by that certain Eighth Amendment to Master
Repurchase Agreement dated as of September 3, 2013, and as further amended by
that certain Ninth Amendment to Master Repurchase Agreement dated as of
November 14, 2013 (the “Existing Master Repurchase Agreement”), between IMPAC
MORTGAGE CORP., a California corporation, with an address at 19500 Jamboree Road
#400, Irvine, California 92612 (the “Seller”), and CUSTOMERS BANK, a
Pennsylvania state-chartered bank, with an address at 99 Bridge Street,
Phoenixville, Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
NAME CHANGE AND PARTIES TO THE AGREEMENT

 

Buyer and Seller hereby agree that AmeriHome Mortgage Corporation is removed as
a party to the Existing Master Repurchase Agreement.  Buyer hereby consents to
the change of Seller’s name from Excel Mortgage Servicing, Inc. to IMPAC
Mortgage Corp.

 

--------------------------------------------------------------------------------


 

ARTICLE III
AMENDMENT

 

1.                                      The following definitions contained in
Section 1 (Definitions) of the Existing Master Repurchase Agreement are hereby
deleted and replaced in their entirety by the following:

 

“Pricing Rate” for all Mortgage Loans except High LTV Mortgage Loans, Aged
Mortgage Loans, Restructured Mortgage Loans and Repurchased Mortgage Loans,
means LIBOR plus:

 

(1)                                 3.5% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.5% with respect to Transactions from the
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 5.5% with respect to Transactions from the
seventy-fifth (75th) day from the Purchase Date and thereafter;

 

(4)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all High LTV Mortgage Loans means LIBOR plus:

 

(1)                                 3.75% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.75% with respect to Transactions from the
forty-fifth (45th) day from the Purchase Date and thereafter;

 

(3)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all Aged Mortgage Loans means LIBOR plus:

 

(1)                                 4.25% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 5.25% with respect to Transactions from
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 6.25% with respect to Transactions from the
seventy-fifth (75th) day from the Purchase Date and thereafter;

 

2

--------------------------------------------------------------------------------


 

(4)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all Repurchased Mortgage Loans, means LIBOR plus:

 

(1)                                 3.75% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.75% with respect to Transactions from the
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 5.75% with respect to Transactions from the
seventy-fifth (75th) from the Purchase Date and thereafter;

 

(4)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all Restructured Mortgage Loans means LIBOR plus:

 

(1)                                 3.5% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.5% with respect to Transactions from the
forty-fifth (45th) day from the Purchase Date and thereafter.

 

(3)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

The Pricing Rate shall change in accordance with LIBOR.

 

“Purchase Price Percentage” means, with respect to each Mortgage Loan except
High LTV Mortgage Loans, Repurchased Mortgage Loans and Aged Mortgage Loans,
ninety-eight percent (98%); for High LTV Mortgage Loans, ninety-six (96%); for
Aged Mortgage Loans, ninety-five percent (95%); and for Repurchased Mortgage
Loans, eighty percent (80%).

 

“Repurchase Date” means the date on which Seller is to repurchase the Mortgage
Loans from Buyer provided that in no event shall the Repurchase Date be in
excess of, for all Mortgage Loans except High LTV Mortgage Loans, Repurchased
Mortgage Loans and Restructured Mortgage Loans, ninety (90) days after the
Purchase Date; for High LTV Mortgage Loans and Restructured Mortgage Loans,
sixty (60) days after the Purchase Date; and for Repurchased Mortgage Loans, one
hundred eighty (180) days after the Purchase Date.

 

3

--------------------------------------------------------------------------------


 

2.                                      The definition of GNMA Repurchase
Mortgage Loan in Section 1 (Definitions) of the Existing Master Repurchase
Agreement is hereby deleted in its entirety.

 

3.                                      The following new definition is hereby
added to Section 1 (Definitions) of the Existing Master Repurchase Agreement:

 

“Repurchased Mortgage Loan” means a Mortgage Loan being modified or refinanced
by Seller after it has been repurchased by Seller from (1) a pool of mortgage
loans securing a GNMA guaranteed mortgage-backed security, (2) Fannie Mae
(performing Mortgage Loans only), or (3) other investors acceptable to Buyer in
its sole discretion (performed Mortgage Loans only).

 

4.                                      Section 3(p) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(p)                                 In the event the Repurchase Date does not
occur within forty-five (45) days of the Purchase Date for any Mortgage Loan
except Repurchased Mortgage Loans, Seller must immediately pay Buyer an amount
equal to not less than ten percent (10%) of the Repurchase Price.  In the event
the Repurchase Date does not occur within sixty (60) days of the Purchase Date,
Seller must immediately pay Buyer an additional amount equal to not less than
ten percent (10%) of the Repurchase Price.  In the event the Repurchase Date
does not occur within seventy-five (75) days of the Purchase Date, Seller must
immediately pay Buyer an additional amount equal to not less than ten percent
(10%) of the Repurchase Price.  In the event the Repurchase Date does not occur
within ninety (90) days of the Purchase Date, Seller must immediately pay Buyer
the amount necessary to reduce the Repurchase Price to One Hundred and 00/100
Dollars.  This Section 3(p) shall not apply to Repurchased Mortgage Loans.

 

5.                                      Section 5(b)(12) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(12)                          The total outstanding principal balance of all
Repurchased Mortgage Loans owned by Buyer after such purchase shall not exceed
Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00).

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

4

--------------------------------------------------------------------------------


 

ARTICLE V
MISCELLANEOUS

 

1.                                      Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,
“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                      Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                      Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.                                      Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

IMPAC MORTGAGE CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President & General Counsel

 

Title:

Chief Financial Officer

 

 

STATE OF CALIFORNIA

 

COUNTY OF                             

 

On this, the          day of March, 2014, before me, the undersigned officer,
personally appeared Todd Taylor and Ron Morrison, who acknowledged themselves to
be the Chief Financial Officer and Executive Vice President & General Counsel,
respectively, of IMPAC Mortgage Corp., a corporation, and that they as Chief
Financial Officer and Executive Vice President & General Counsel, being
authorized to do so, executed the foregoing agreement for the purposes therein
contained.

 

In witness whereof, I hereunto set my hand official seal.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

Printed Name:

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

Signature Page to Tenth Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------

 